           Case 1:21-cr-00175-TJK Document 67 Filed 04/21/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

                  v.                                  Case No. 21-CR-175-2 (TJK)

JOSEPH RANDALL BIGGS,

              Defendant.


                                       NOTICE OF APPEAL
             Joseph Randall Biggs, by undersigned counsel, pursuant to 28 U.S.C. § 1291 and 18
U.S.C. § 3145, hereby appeals to the United States Court of Appeals for the District of Columbia
Circuit from the Order of Detention Pending Trial entered April 20, 2021 (Docket Item 66), Oral
Ruling on April 19, 2021 and other filings relating to the District Court’s denial of pretrial detention.


                                                Respectfully submitted,
                                                JOHN DANIEL HULL
                                                COUNSEL FOR APPELLANT JOSEPH R. BIGGS

                                                By: /s/ John Daniel Hull
                                                JOHN DANIEL HULL
                                                DC Bar No. 323006; California Bar No. 222862
                                                Hull McGuire PC
                                                1420 N Street, N.W.
                                                Washington, D.C. 20005
                                                619-895-8336
                                                jdhull@hullmcguire.com

                                                Date: April 21, 2021
